Citation Nr: 0828858	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  94-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to higher initial evaluations for dysthymia, 
rated 10 percent disabling from June 1993 and 30 percent 
disabling from January 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to January 
1978 and from June 1983 to June 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection and assigned 
initial ratings.  The veteran's rating was increased in 
subsequent rating decisions.  The Board remanded this claim 
for additional development in September 1997, September 2003, 
and November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2008, the veteran submitted a statement explaining 
that she is currently being treated for her mental disability 
by two private providers.  She has been seeing Dr. Michael 
Vice of Jackson, Mississippi, since 2005.  She is also 
treated by Dr. Sayed Raza of the Mississippi Neuroscience 
Center.  There are no records from either of these providers 
currently associated with the claims file.  As they 
specifically relate to the disability at issue in this 
appeal, another remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
complete and current treatment records 
from Dr. Michael Vise.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

2.  Attempt to obtain the veteran's 
complete and current treatment records 
from Dr. Sayed Raza.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

